NO. 12-09-00154-CV


IN THE COURT OF APPEALS


TWELFTH COURT OF APPEALS DISTRICT


TYLER, TEXAS



§

IN RE: SCOTT BROWN,
RELATOR§
	ORIGINAL PROCEEDING

§





MEMORANDUM OPINION
PER CURIAM

	Relator Scott Brown is confined in the Smith County Jail after being found in contempt for
failure to pay child support, spousal maintenance, and contractual alimony.  He seeks a writ of
habeas corpus ordering his release and, in a motion for emergency relief, seeks release on bail
pending disposition of his habeas petition.  Based upon our review of Relator's petition, the response
of Shanna Brown, real party in interest, and the record presented, we conclude that Relator has failed
to show he is entitled to the relief requested.  See Tex. R. App. P. 52.8(a), (d).  Accordingly, Relator's
motion for emergency relief and his petition for writ of habeas corpus are denied.  All other pending
motions are denied as moot.
Opinion delivered May 29, 2009.
Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.





(PUBLISH)